Citation Nr: 0020358	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
penetrating wound to the left chest, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
June 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2000, the veteran had a hearing at the RO before the 
below signing Board member. 

REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  

At the May 2000 hearing, the veteran submitted several VA 
outpatient treatment records dated in March 2000.  These 
records reflect that the veteran was seen for his service-
connected for residuals of a penetrating wound to the left 
chest.  At that time, the veteran complained of extreme 
shortness of breath.  It was noted that the veteran had had a 
negative treadmill last year, but poor exercise tolerance.  
The examiner indicated that an electrocardiogram (EKG), 
pulmonary function test studies, and a stress a-thall were to 
be scheduled.  The Board notes that these records may be 
relevant to the veteran's claim.  However, that it is not 
clear whether the studies were accomplished.  

In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected for 
residuals of a penetrating wound to the 
left chest.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
obtain VA studies including any EKGs, 
pulmonary function study tests, or a 
stress a-thall since March 2000.  If 
these studies are not available, it 
should be stated as such in writing.  

2.   Thereafter, the veteran should be 
afforded a VA examination by a board 
certified specialist, if available, to 
determine the current severity his 
service-connected residuals of a 
penetrating wound to the left chest.  The 
claims folder should be available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be conducted (if not done 
recently) to include X-rays, stress and 
FEV-1, FEV- 1/FVC, and DLCO (SB) tests 
and the results of those studies (i.e., 
the percents predicated) should be 
recorded.  All objective findings should 
be reported in detail.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegall v. West, 11 Vet. App. 268 (1998).  
In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should reevaluate the 
issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the RO's to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




